 STOP 127, INC.Stop 127, Inc.andBartenders',Motel,Hotel andRestaurantWorkers, LocalNo. 222,AffiliatedWith the Hotel and Restaurant Employees' andBartenders'International Union,AFL-CIO. Case9-RC-7563June 26, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAPursuant to a Stipulation for Certification UponConsent Election entered into by the parties andapproved by the Regional Director for Region 9, onJanuary 17, 1968,an electionby secret ballot washeld on January 31, 1968, among certain em-ployees of the Employer at Eaton, Ohio, under thedirection and supervision of the Regional Director.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that,of approximately 45 eligible voters, 41 cast ballots,of which 20 were for, and 20 against, the Peti-tioner, and I ballot was challenged. There were novoid ballots. The challenged ballot was sufficient toaffect the results of the election.Thereafter, on February 5, 1968, the Petitionerfiled timely objections to the conduct affecting theresults of the election. In accordance with the Na-tionalLabor Relations Board Rules and Regula-tions, the Regional Director conducted an in-vestigation and, on April 18, 1968, issued and dulyserved upon the parties his report on objections toelectionand challenged ballot. He found thatMichael Brittain was challengedby theBoard agentconducting the election on the ground that hisname did not appear on the list of eligible voters.The Regional Director,reserving any ruling onPetitioner's objections to the election, concludedthat a substantial and material issue asto the votingeligibility of similarly situated employees had beenraised by his investigation of the challenged ballotofMichaelBrittainand recommended that theBoard declare the election of January 31, 1968,void, set aside said election and the Stipulation forCertification Upon Consent Election, and direct arepresentation hearing before a Hearing Officer ofthe Board.On April 24, 1968, the Employer timely filed ex-ceptions to the Regional Director's report on objec-tions to election and challengedballot.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its'Excelsior UnderwearInc., 156 NLRB 1236172 NLRB No. 41289powers in connection with this case to a three-member panel.The Board has considered the entire record withrespect tothe issuesraised by the Employer's ex-ceptions to the Regional Director's report on objec-tions to election and challenged ballot and makesthe following findings:A stipulation was executed by the parties onJanuary 11, 1968, and approved by the RegionalDirector on January 17, 1968. The stipulation didnot specifically provide for either the inclusion orexclusion of casual employees in the bargainingunit.However, at the time the stipulation was ex-ecuted, the parties had orally agreed to exclude allcasual employees, including Brittain. At the time,the oral understanding was not reduced to writingnor did the parties prepare or append to the stipula-tion a list of eligible voters. The Employer sub-mitted a listof employees in conformity with theBoard'sExcelsior'decision to the Regional Directorwhich was served upon the Petitioner and was toserve as the list of eligible voters at the election.The list did not contain the names of the Em-ployer's casualemployees.At the time of the election, Brittain, whose namewas not on the list of eligible employees and whowas 1 of approximately 12 casual employeessimilarlysituatedaccording to the RegionalDirector, sought to vote. The Board agent chal-lenged Brittain's vote because he was not on theeligibility list.At the conclusion of the voting, butprior to the counting of the ballots, the Board agentsought to resolve Brittain's challenged ballot. Theparties then agreed in writing that Brittain's ballotwould remain challenged, and they signed a state-ment on the back of Brittain's challenged ballot en-velope which provided: "Parties agree that this em-ployeeis ineligibleto vote."Brittain'sballot isdeterminative of the results of the election.Thereafter, the Petitioner took the position thatwhile initially consenting to Brittain's ineligibility asa casual employee, upon later investigation it deter-mined that he was a qualified voter and, therefore,he should have been permitted to vote. In support,Petitioner submitted a statement from Brittain inwhich he stated he was a regular employee of theEmployer and submitted records ofBrittain'searningsfor the period from September 20, 1967,to January 30, 1968.The Employer contended that Brittain is a casualemployee, that he is a high school student and musthave a permit in order to be so employed, that hehas no regular schedule of hours of employment,that he does not report to work without specific354-126 O-LT-73 - pt. 1 - 20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDdirection from the Employer, who either calls himrequesting that he report to work at a given time onthe weekend, or notifies him that work is availablewhen he has, on occasion, stopped at the Em-ployer's place of business on his way home fromschool.The Employer urges that the Petitionershould not be able to withdraw from the agreementas to the eligibility of Brittain because the Peti-tioner presumably was aware of his status, and reaf-firmed its position as to his ineligibility in writing atthe time of the election. Moreover, the Employeralso submitted copies of timecards of 11 other so-called casual employees together with the numberof hours they worked on a weekly basis and theirjob descriptions. It contended that if Brittain waseligible to vote, the 11 other employees who havethe same employment and, therefore, eligibilitystatus as Brittain, should also have been entitled tovote in the election.The Regional Director concluded that from anexamination of the timecards submitted by the Em-ployer and Brittain's earning records submitted bythe Petitioner, that Brittain was substantially andregularly employed as opposed to casually or tem-porarily employed, and further, that the timecardsof the 11 other so-called casual employees, who(like Brittain) were also excluded from the eligibili-ty list, show that at least some of the 11 were alsosubstantially and regularly employed.TheEmployerexceptedtotheRegionalDirector's failure to sustain the Board agent's chal-lenge to Brittain's ballot and his failure to certifythat a majority of the ballots had not been cast forthe Petitioner. It also contended that if casual em-ployees should have been included in the collec-tive-bargaining unit, then the petition should havebeen dismissed initially for lack of an adequateshowing of interest, a contention which we view aswithout merit in view of the voting results.The Board has a "well established policy ofhonoring concessions made in the interest of ex-peditious handling of representation cases," eventhough there may be some question of the ultimatepropriety of including certain employees in the unitwere the matter litigated.2 The Board also has apolicy of not including temporary or casual em-ployees in bargaining units unless the parties agreeto include them.3 Here the parties orally agreed toexclude casuals, and specifically discussed studentBrittain as a casual, and then, when he alone of theso-called casuals voted, the parties in effect af-firmed their agreement in writing, before tally ofthe ballots, by their inscription on the challenge en-velope. In these circumstances and at this postelec-tion stage of the proceeding, we consider it contra-ry to good administrative practice to void the elec-tion and the Stipulation for Certification UponConsent Election entered into by the parties, andnow hold a representation hearing on the questionof unit placement of casual employees. Ac-cordingly, we shall sustain the challenge to Brit-tain's ballot and refer the case back to the RegionalDirector to consider the Petitioner's objections tothe election, which the Regional Director found itunnecessary to reach pending disposition of the bal-lot issue.ORDERIt is hereby ordered that the proceeding be, andithereby is, remanded to the Regional Director forRegion 9 so that he may investigate the Petitioner'sobjections and thereafter issue his report in regardthereto.' StanleyAviationCorporation,I I2 NLRB 461'B J Carnev Co,157 NLRB 1285